      Case 1:21-cv-00198-KWR-JFR Document 23 Filed 04/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

GILBERT GUZMAN, an individual,

       Plaintiff,

v.                                                                1:21-cv-00198-KWR-JFR

NEW MEXICO STATE DEPARTMENT
OF CULTURAL AFFAIRS (DCA), a New Mexico
entity, and CITY OF SANTA FE,

       Defendants.

                         ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court upon the Stipulation for Dismissal of

Plaintiff Mr. Guzman and Defendant City of Santa Fe, and the Court, being fully advised in the

premise, hereby approves the Stipulation, and FINDS that this cause should be DISMISSED

WITH PREJUDICE as to all claims against Defendant City of Santa Fe in accordance with the

terms of the Stipulation of Dismissal.

       IT IS THEREFORE ORDERED that all claims against Defendant City of Santa Fe are

dismissed with prejudice. The parties hereto shall bear their own costs and attorney fees.




                                                  HONORABLE KEA W. RIGGS
                                                  UNITED STATES DISTRICT JUDGE
      Case 1:21-cv-00198-KWR-JFR Document 23 Filed 04/22/21 Page 2 of 2




APPROVED AS TO FORM:

ERIN K. MCSHERRY, CITY ATTORNEY
CITY OF SANTA FE, NEW MEXICO


/s/ Marcos D. Martinez
Marcos D. Martínez
Senior Assistant City Attorney
City of Santa Fe
200 Lincoln Avenue
P.O. Box 909
Santa Fe, New Mexico 87504-0909
Telephone: (505) 955-6967
Facsimile: (505) 955-6748
Email: mdmartinez@santafenm.gov
Attorney for Defendant City of Santa Fe


DAVIS, MILES, MCGUIRE, GARDNER, PLLC


Approved via email on April 21, 2021
Penelope Quintero
320 Gold Ave. SW, Ste. 1111
Albuquerque, NM 87102
Telephone: (505) 948-5050
Facsimile: (505) 243-6448
pquintero@davismiles.com
Attorney for Plaintiff




                                          2
